Citation Nr: 0620051	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  98-13 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana

THE ISSUES

1.  Entitlement to an increased rating for lumbar spine 
disability rated as 10 percent disabling prior to September 26, 
2003 and 40 percent disabling thereafter.

2.  Entitlement to an increased rating for simple paresthesia of 
the left mandible, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


REMAND

The veteran served on active duty from December 1985 until 
December 1991.  The veteran has claimed unemployability due to 
his service connected lumbar spine disability.  The Board refers 
the issue of entitlement to a total disability rating based upon 
individual unemployability (TDIU) to the RO for appropriate 
action.  

In October 2003, the Board remanded the case for a medical 
opinion with review of the claim's file.  Unfortunately, the 
claim's file was not provided to the examiner.  The examiner was 
also asked to state all orthopedic and neurologic manifestations 
of intervertebral disc syndrome if the veteran had such disease.  
A magnetic resonance imaging (MRI) performed in November 1989, 
during service, showed disc protrusion at L4-5 and L5-S1.  Since 
the claim's file was not provided, the examiner did not have the 
benefit of review of the veteran's service medical records.  The 
examination report, therefore, must be returned as inadequate 
for rating purposes and failing to comply with the Board's 
previous remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998) (stating that a claimant is entitled to full compliance 
with directives contained in a remand order).

Additionally, during the August 2004 VA exam, the veteran stated 
that he applied for Social Security disability.  These records 
have not been associated with the claim's file.

Finally, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective date 
of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in the 
present appeal, this case must also be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Please send the veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the information or 
evidence needed to establish a disability rating and 
effective date for the claims on appeal, as outlined by 
the Court in Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

2.  Obtain the veteran's SSA records and associate them 
with the claim's folder.

3.  Make arrangements for appropriate VA examination(s) 
of the veteran, with benefit of review of the claim's 
folder, in order to determine the current nature and 
severity of his lumbar spine disability.  The examiner 
should measure range of motion of the thoracolumbar 
spine in terms of degrees of forward flexion, 
extension, left and right lateral flexion, and left and 
right lateral rotation.  The examiner is requested to 
specifically address the extent, if any, of functional 
loss of use of the lumbar spine due to pain, 
incoordination, weakness, pain on flare-ups and 
fatigability with use.  If feasible such findings 
should be portrayed in terms of degrees of additional 
loss of motion.  The examiner should also provide 
comment as to whether there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

If the veteran manifests intervertebral disc syndrome 
(IVDS), the examiner should also be requested to 
identify all orthopedic and neurologic manifestations 
of such disease.  The claim's folder and a copy of this 
remand must be made available to the examiner prior to 
the examination for review.

4. After the development requested above has been 
completed to the extent possible, the RO should again 
review the record and readjudicate the claims.  With 
respect to the lumbar spine claim, the RO should 
consider the old and new criteria for rating diseases 
and injuries of the lumbar spine.  If any benefit 
sought on appeal remains denied, the veteran and his 
representative should be furnished a supplemental 
statement of the case (SSOC).  The SSOC should notify 
the veteran of the new general rating formula for 
injuries and disabilities of the spine and the IVDS 
criteria.  An appropriate time should be given to 
afford the veteran the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if appropriate.  The veteran need take 
no action until otherwise notified, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

